IN THE SUPREME COURT OF THE STATE OF DELAWARE

MAURICE J. WILLIAMS,                    §
                                        §     No. 286, 2014
      Petitioner Below,                 §
      Appellant,                        §     Court Below—Superior Court
                                        §     of the State of Delaware in and
      v.                                §     for New Castle County
                                        §
STATE OF DELAWARE,                      §
                                        §
      Respondent Below,                 §     C.A. No. N14M-05-052
      Appellee.                         §

                             Submitted: August 6, 2014
                             Decided:   October 7, 2014

Before STRINE, Chief Justice, HOLLAND and RIDGELY, Justices.

                                  ORDER

      This 7th day of October 2014, having considered the appellant’s opening

brief and the appellee’s motion to affirm under Supreme Court Rule 25(a), it

appears to the Court that:

      (1)    The appellant, Maurice J. Williams, filed this appeal from the

Superior Court’s order dated May 16, 2014, denying his petition for a writ of

habeas corpus. The appellee, State of Delaware, has moved to affirm the Superior

Court’s judgment on the ground that it is manifest on the face of the opening brief

that the appeal is without merit. We agree and affirm.
          (2)    The record reflects that, in April 1999, William pled guilty to

Burglary in the Second Degree and Robbery in the Second Degree.1 On June 11,

1999, the Superior Court sentenced Williams to a mandatory eight years at Level V

for the burglary conviction, to be followed by five years at Level V, four years

mandatory plus one year at Level IV, for the robbery conviction.2

          (3)    By order dated January 28, 2010, the Superior Court modified the

five-year sentence imposed for the robbery conviction.           Instead of four years

mandatory at Level V plus one year at Level IV, Williams was ordered to serve

what remained of the five-year sentence at Level IV (hereinafter “2010 modified

sentence order”).3 In 2012, we affirmed the Superior Court’s denial of Williams’

motion for correction of the 2010 modified sentence order.4

          (4)    In November 2010, Williams was arrested for Escape after Conviction

(hereinafter “EAC”) after he left the Level IV Plummer Center on a pass and did

not return.5 Williams was also charged with violation of probation (“VOP”).6 In



1
  See docket at 10, State v. Williams, Del. Super., Cr. ID No. 9901005150 (April 14, 1999)
(referencing guilty plea proceeding).
2
    Id. See docket at 12 (June 11, 1999) (sentencing).
3
    Id. See docket at 19 (Jan. 28, 2010) (modifying sentence).
4
Will. v. State, 2012 WL 4663065 (Del. Oct. 2, 2012).
5
  See docket at 1, State v. Williams, Del. Super., Cr. ID No. 1011002501 (Nov. 24, 2010)
(referencing when case accepted in Superior Court).
6
  See docket at 25, State v. Williams, Del. Super., Cr. ID No. 9901005150 (Nov. 18, 2010)
(referencing administrative warrant).

                                                  2
December 2010, Williams was adjudged guilty of VOP, but his sentencing was

deferred until the conclusion of the proceedings on the EAC charge.7

          (5)    In June 2011, a Superior Court jury convicted Williams of EAC.8 On

January 13, 2012, the Superior Court declared Williams a habitual offender and

sentenced him to eight years at Level V.9 For the VOP conviction, Williams was

sentenced to two years at Level V.10

          (6)    On appeal from his VOP conviction and sentence, Williams argued

that the conviction was invalid because it was premised on the 2010 modified

sentence order, which Williams continued to claim was illegal. According to

Williams, but for the 2010 modified sentence order, he would have been released

from custody on November 4, 2010, and therefore never charged with a VOP. By

order dated July 16, 2012, we affirmed the VOP conviction, ruling that the 2010

modified sentence order was not illegal, and that Williams could not challenge the

VOP conviction “merely on grounds that he should not have been on probation in

the first place.”11


7
  Id. See docket at 28 (Dec. 29, 2010) (referencing VOP hearing, adjudication, and deferral of
sentencing).
8
  See docket at 24, State v. Williams, Del. Super., Cr. ID No. 1011002501 (June 23, 2011)
(referencing jury trial and conviction).
9
    Id. See docket at 27 (Jan. 13, 2012) (sentencing).
10
   See docket at 42, State v. Williams, Del. Super., Cr. ID No. 9901005150 (Jan. 13, 2012)
(sentencing).
11
Will. v. State, 2012 WL 2914041, at *3 (Del. July 16, 2012).

                                                   3
         (7)     In December 2012, on Williams’ direct appeal from his EAC

conviction and sentence, we reversed the judgment of conviction for the Superior

Court’s failure to conduct a colloquy with Williams on his request to represent

himself at trial.12 Thereafter, in 2013, Williams was retried and convicted of EAC,

and was sentenced, as a habitual offender, to eight years at Level V. On direct

appeal, we affirmed the Superior Court judgment.13

         (8)     It is against this backdrop that Williams filed a petition for a writ of

habeas corpus on May 15, 2014, claiming that he was being illegally detained. By

order dated May 16, 2014, the Superior Court summarily denied the petition after

finding that Williams was being legally held on the two-year sentence imposed in

2012 for VOP and the eight-year sentence imposed in 2013 for EAC.

         (9)     On appeal from the Superior Court’s order, Williams attempts to

argue that his detention is illegal because the 2010 modified sentence order was

illegal. His argument, however, is barred under the “law of the case doctrine,”

which provides that, in the absence of any evidence of clear error or important




12
Will. v. State, 56 A.3d 1053 (Del. 2012).
13
Will. v. State, 2014 WL 708445 (Del. Feb. 19, 2014).

                                                    4
change of circumstances, the Court’s prior rejection of Williams’ illegal sentence

argument is the “law of the case.”14

       (10) Williams has not demonstrated, and the record does not reflect, that he

is entitled to habeas corpus relief. Williams is presently detained under a valid

sentence order that is plain on its face.15

       NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Randy J. Holland
                                            Justice




14
  See, e.g., Brittingham v. State, 705 A.2d 577, 579 (Del. 1998) (“The prior decisions by this
Court on any adjudicated issue involving Brittingham’s claims become the law of the case in all
subsequent stages of his continuing criminal proceedings.”).
15
   See 10 Del. C. § 6902(1) (providing that a writ of habeas corpus is not available to “[p]ersons
committed or detained on a charge of treason or felony, the species whereof is plainly and fully
set forth in the commitment”). Hall v. Carr, 692 A.2d 888, 891 (Del. 1997) (citing In re Pitt,
541 A.2d 554, 557 (Del. 1988)); Curran v. Woolley, 104 A.2d 771, 773 (Del. 1954).

                                                5